Exhibit 10(c)

EXECUTION VERSION

AMENDMENT

THIS AMENDMENT, dated as of April 14, 2011 (this “Amendment”), is entered into
by and among UNITED RENTALS RECEIVABLES LLC II, as Seller (the “Seller”), UNITED
RENTALS, INC., as Collection Agent (the “Collection Agent”), ATLANTIC ASSET
SECURITIZATION LLC, as a Purchaser (“Atlantic”), LIBERTY STREET FUNDING LLC, as
a Purchaser (“Liberty”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
Purchaser Agent for Atlantic (in such capacity, a “Purchaser Agent”) and the
Administrative Agent (in such capacity, the “Administrative Agent”), and THE
BANK OF NOVA SCOTIA, as Purchaser Agent for Liberty (in such capacity, a
“Purchaser Agent”).

Capitalized terms used and not otherwise defined herein are used as defined in
the Agreement (as defined below and amended hereby).

WHEREAS, the parties hereto have entered into to that certain Amended and
Restated Receivables Purchase Agreement, dated as of December 22, 2008 (as
amended, restated, supplemented or otherwise modified to the date hereof, the
“Agreement”); and

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
hereinafter set forth;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

SECTION 1. Amendment to Agreement.

(a) The proviso at the end of the first sentence of Section 2.02 of the
Agreement is hereby deleted in its entirety and replaced with the following:

provided that, automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
paragraph (g) of Exhibit V, the Facility Termination Date and the Commitment
Termination Date shall occur.

(b) The introductory clause to Exhibit V of the Agreement is hereby deleted in
its entirety and replaced with the following:

Each of the foregoing, unless waived in writing by the Purchaser Agents (other
than as set forth in paragraph (g) which cannot be waived), shall be an “Event
of Termination”.

SECTION 2. Costs and Expenses. The Borrowers hereby agree that in addition to
costs otherwise required to be paid pursuant to the Agreement, the Borrowers
shall promptly following demand therefor pay the reasonable legal fees and
out-of-pocket expenses (as set forth in an itemized invoice) of the
Administrative Agent and the Purchaser Agents party hereto in connection with
the consummation of this Amendment.

 



--------------------------------------------------------------------------------

SECTION 3. Effective Date. The terms of this Amendment shall be deemed to apply
to the Agreement as of and from January 1, 2011.

SECTION 4. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof (other than Section 5-1401 and 5-1402 of
the New York General Obligations Law).

SECTION 5. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purposes of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.

SECTION 6. Agreement in Full Force and Effect. Except as amended by this
Amendment, all of the provisions of the Agreement and all of the provisions of
all other documentation required to be delivered with respect thereto shall
remain in full force and effect from and after the date hereof.

SECTION 7. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SELLER     UNITED RENTALS RECEIVABLES LLC II     By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Vice President-Treasurer COLLECTION
AGENT     UNITED RENTALS, INC.     By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Vice President-Treasurer

ADMINISTRATIVE AGENT,

PURCHASER AGENT

AND BANK

   

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent, Purchaser Agent and Bank

    By:  

 

    Name:       Title:       By:  

 

    Name:       Title:  

Signature page to Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SELLER     UNITED RENTALS RECEIVABLES LLC II     By:  

 

    Name:       Title:   COLLECTION AGENT     UNITED RENTALS, INC.     By:  

 

    Name:       Title:  

ADMINISTRATIVE AGENT,

PURCHASER AGENT

AND BANK

         

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent, Purchaser Agent and Bank

    By:  

/s/ Kostantina Kourmpetis

    Name:   Kostantina Kourmpetis     Title:   Managing Director     By:  

/s/ SAM PILCER

    Name:   SAM PILCER     Title:   MANAGING DIRECTOR

Signature page to Amendment



--------------------------------------------------------------------------------

PURCHASER     ATLANTIC ASSET SECURITIZATION LLC,       as Issuer     By:  
Credit Agricole Corporate and Investment Bank,       as Attorney-in-Fact     By:
 

/s/ Kostantina Kourmpetis

    Name:   Kostantina Kourmpetis     Title:   Managing Director     By:  

/s/ SAM PILCER

    Name:   SAM PILCER     Title:   MANAGING DIRECTOR PURCHASER AGENT AND BANK  
  THE BANK OF NOVA SCOTIA,     as Purchaser Agent and Bank     By:  

 

    Name:       Title:   PURCHASER     LIBERTY STREET FUNDING LLC,     as Issuer
    By:  

 

    Name:       Title:  

Signature page to Amendment



--------------------------------------------------------------------------------

PURCHASER     ATLANTIC ASSET SECURITIZATION LLC,       as Issuer     By:  
Credit Agricole Corporate and Investment Bank,       as Attorney-in-Fact     By:
 

 

    Name:       Title:       By:  

 

    Name:       Title:   PURCHASER AGENT AND BANK     THE BANK OF NOVA SCOTIA,  
  as Purchaser Agent and Bank     By:  

/s/ Luke Evans

    Name:   Luke Evans     Title:   Director PURCHASER     LIBERTY STREET
FUNDING LLC,     as Issuer     By:  

 

    Name:       Title:  

Signature page to Amendment



--------------------------------------------------------------------------------

PURCHASER     ATLANTIC ASSET SECURITIZATION LLC,       as Issuer     By:  
Credit Agricole Corporate and Investment Bank,       as Attorney-in-Fact     By:
 

 

    Name:       Title:       By:  

 

    Name:       Title:   PURCHASER AGENT       AND BANK     THE BANK OF NOVA
SCOTIA,     as Purchaser Agent and Bank     By:  

 

    Name:       Title:   PURCHASER     LIBERTY STREET FUNDING LLC,     as Issuer
    By:  

/s/ Frank B. Bilotta

    Name:   Frank B. Bilotta     Title:   President

 

Signature page to Amendment